Filed 7/15/21 P. v. Perez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076650

 v.                                                                      (Super.Ct.No. RIF1200559)

 ERIC RAPHAEL PEREZ,                                                     OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Eric Raphael Perez, in pro. per.; and Susan S. Bauguess, under appointment by the

Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       Pursuant to a plea agreement, defendant and appellant Eric Raphael Perez pled

guilty to attempted murder without premeditation and deliberation (Pen. Code,1 §§ 664,

187, subd. (a), count 1),2 discharging a firearm at an inhabited dwelling (§ 246, count 2),

and robbery (§ 211, count 3). He also admitted he committed counts 1 and 3 for the

benefit of a criminal street gang. (§ 186.22, subd. (b)(1)(A).) A trial court sentenced him

to 25 years in state prison.

       Defendant subsequently filed an in propria persona “motion to correct [the]

erroneous sentence,” which the court denied.

       Defendant filed a timely notice of appeal. We affirm.

                               PROCEDURAL BACKGROUND

       Defendant was charged by felony complaint with attempted murder with

premeditation and deliberation (§§ 664/187, subd. (a), count 1), discharging a firearm at

an inhabited dwelling (§ 246, count 2), robbery (§ 211, count 3), threatening a witness (§

140, count 4), and participating in a criminal street gang (§ 186.22, subd. (a), count 5).

As to counts 1 through 4, the complaint alleged that he committed the offenses for the

benefit of a criminal street gang. (§ 186.22, subd. (b)(1)(A).) As to counts 1 and 2, the

complaint alleged that he personally used a firearm, within the meaning of sections


       1 All further statutory references will be to the Penal Code unless otherwise
indicated.

       2  We observe the parties refer to first and second degree attempted murder, but
note that “ ‘[a]ttempted murder is not divided into different degrees.’ ” (People v. Dennis
(2020) 47 Cal.App.5th 838, 853.)
                                              2
12022.53, subdivision (c), and 1192.7, subdivision (c)(8), and sections 667 and 1192.7,

subdivision (c)(8), respectively.

       Pursuant to a plea agreement, defendant pled guilty to attempted murder without

premeditation and deliberation in count 1. He also pled guilty to counts 2 and 3. He

admitted the gang enhancements as to counts 1 and 3. In exchange, the court sentenced

him to the upper term of nine years on count 1, plus 10 years on the enhancement, one-

third the midterm of one year eight months on count 2, and one-third the midterm of one

year on count 3, plus one-third the midterm of three years four months on the gang

enhancement, for a total of 25 years in state prison. The court dismissed the remaining

counts and enhancements.

       Defendant subsequently filed a handwritten “motion to correct [the] erroneous

sentence.” He argued his sentence should be corrected to stay the sentence on count 3

under sections 1170.1, subdivision (f), and 654, stay the gang enhancements on counts 1

and 3 under Apprendi v. New Jersey (2000) 530 U.S. 466, Blakely v. Washington (2004)

542 U.S. 296, Cunningham v. California (2007) 549 U.S. 270, and In re Winship (1970)

397 U.S. 358, and vacate the upper term on count 1 and impose the middle term, which

he claimed was the statutory maximum. The court denied the motion.

       Defendant filed a timely notice of appeal.

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders), setting

                                            3
forth a statement of the case, and identifying two potential arguable issues: (1) whether

the court imposed an unauthorized sentenced by failing to stay the gang enhancement on

count 3 under section 654; and (2) whether defendant received ineffective assistance of

counsel because of counsel’s failure to raise the section 654 issue at the time of his

change of plea.

          While we understand that the appellate review procedures under Wende, supra, 25

Cal.3d 436 and Anders, supra, 386 U.S. 738, in which we review the record ourselves to

determine whether there are any arguable issues, generally apply “only to a defendant’s

first appeal as of right” (People v. Thurman (2007) 157 Cal.App.4th 36, 45), we also

recognize that we still retain discretion to conduct a Wende/Anders review. (See

generally Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 7 [“The court may,

of course, find it appropriate to retain the appeal.”].) Because the potential issues raised

are the same or similar to the ones raised in defendant’s personal supplemental brief (see

post), we exercise our discretion to conduct an independent review of the record.

          We have now conducted an independent review of the record and find no arguable

issues.

          We offered defendant an opportunity to file a personal supplemental brief, which

he has done. He filed a brief, in propria persona, which raises the same or similar issues

he raised in his “motion to correct [the] erroneous sentence.” He argues that he could not

be sentenced to the upper term on count 1 and the gang enhancements without facts being

found true beyond a reasonable doubt under Cunningham v. California, supra, 549 U.S.

270. He further contends that a sentence cannot be elevated above the statutory

                                              4
maximum without jury findings under Apprendi v. New Jersey, supra, 530 U.S. 466 and

Blakely v. Washington, supra, 542 U.S. 296. He concludes that his sentence was “clearly

unauthorized.”

       We observe that “[t]he negotiated plea agreement, which results in the waiver of

important constitutional rights, ‘is an accepted and integral part of our criminal justice

system.’” (People v. Panizzon (1996) 13 Cal.4th 68, 79-80.) When a guilty plea is

entered in exchange for specified benefits, such as dismissal of other counts or a

maximum sentence, both parties must abide by the terms of the plea bargain. (Id. at

p. 80.) Additionally, just as a defendant may affirmatively waive constitutional rights as

part of the agreement, a defendant may also waive the right to appeal. (Ibid.) “ ‘[A]n

express waiver of the right of appeal made pursuant to a negotiated plea agreement is

valid provided defendant’s waiver is knowing, intelligent and voluntary.’ ” (People v.

Cisneros-Ramirez (2018) 29 Cal.App.5th 393, 400.)

       Defendant initialed a paragraph in the plea agreement, which reads: “As part of

this plea, I do waive any right to appeal that I may have.” Thus, he executed a written

waiver of his appellate rights, and nothing in the record suggests he did not understand or

knowingly waive them.

       Furthermore, defendant waived the right to raise his claims by entering the plea

agreement for a specified sentence. As the California Supreme Court explained in People

v. Hester (2000) 22 Cal.4th 290: “Where the defendants have pleaded guilty in return for

a specified sentence, appellate courts will not find error even though the trial court acted

in excess of jurisdiction in reaching that figure, so long as the trial court did not lack

                                               5
fundamental jurisdiction. The rationale behind this policy is that defendants who have

received the benefit of their bargain should not be allowed to trifle with the courts by

attempting to better the bargain through the appellate process.” (Id. at p. 295.) By

entering his plea and accepting the agreed-upon 25-year prison sentence, defendant

implicitly waived any right to challenge his sentence. (Ibid.)

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                 FIELDS
                                                                                           J.


We concur:


CODRINGTON
          Acting P. J.


SLOUGH
                           J.




                                             6